¶23 (dissenting) —The majority betrays the sacred trust the people of this state place in this court to preserve inviolate their constitutional right to veto unwanted legislation through referendum. A legislature determined to inoculate itself from referendum, a secretary of state determined to violate his statutory and constitutional duty to allow a referendum petition to at least circulate, *681combined with a supreme court openly hostile to the people’s check on the legislature,4 brews a potent poison to the people’s constitutional role in the legislative process.5
Sanders, J.
*681¶24 A carefully crafted opinion which allows the secretary of state to withhold a referendum petition from circulation regardless of its validity means even a referendum which meets the majority’s extraconstitutional ideological standard must fail because there is simply insufficient time remaining to obtain requisite signatures before a final judicial decision can possibly be obtained.6 Here, for example, even if the petitioners “prevailed” they would have only a week or two remaining, at the most, to obtain 112,000 signatures — an impossible task. And let there be no *682mistake, the signatories to the majority opinion well understand and specifically intend this result.
¶25 But it will be worth it if it is a wake up call to those who naively put their faith and trust in this court to protect our legal entitlement to those democratic institutions we have created — and demanded — in our state constitution. Let us repair to, and take to heart, those words of Judge Learned Hand to use our remaining democratic institutions to ensure our free institutions and personal liberty are retained, and restored, in the future:
What do we mean when we say that first of all we seek liberty? I often wonder whether we do not rest our hopes too much upon constitutions, upon laws and upon courts. These are false hopes; believe me, these are false hopes. Liberty lies in the hearts of men and women; when it dies there, no constitution, no law, no court can save it; no constitution, no law, no court can even do much to help it. While it lies there it needs no constitution, no law, no court to save it.
Learned Hand, The Spirit of Liberty 1944, in The Spirit of Liberty: Papers and Addresses of Learned Hand 189-90 (Irving Dilliard ed., 3d ed. 1963).
¶26 I dissent.

 Justice Madsen’s concurrence, for example, openly prefers representative government through the legislature absent recognition that in our state “[a] 11 political power is inherent in the people,” Const, art I, § 1, and the people have chosen to “reserve power, at their own option, to approve or reject at the polls any act, item, section, or part of any bill, act, or law passed by the legislature.” Const. art. II, § 1. Justice Madsen would also “prefer to allow the process to work as the founding fathers intended” notwithstanding those same founders provided a process to amend the constitution — -and in fact did so through the Seventh Amendment ratified in 1911, which established the right of initiative and referendum. Whether or not the subject legislation, which itself amends an initiative passed by the people, is appropriate is indeed a “political dispute” subject to resolution first by the legislature and then by the people through referendum. Notwithstanding, Justice Madsen resolves the dispute in this court according to her preferences, whereas I would protect the right of the people to resolve the dispute in accordance with theirs.


 Where the legislature uses an emergency clause simply to avoid a referendum rather than respond in good faith to a true “emergency” as defined by Washington Constitution article II, section 1(b); where the secretary of state declines to discharge a clear ministerial duty; and where the court essentially delegates its independent role as a constitutional guardian to the legislative branch of government in its power struggle against the popular branch of government; I find little left of the people’s right of referendum.


 Chief Justice Alexander in his concurring opinion states this is “simply not material” given the majority's view that this bill is not subject to referendum. However, the chief justice overlooks that this legal determination is for the court, not the secretary of state; and this proceeding is for a writ of mandamus to force the secretary of state to perform his clear ministerial duty, i.e., allow the petition to circulate. Therefore fulfillment of that duty, given the extremely foreshortened 90-day time frame, is as material here as in any case. By refusing to enforce that duty here, the majority invites repetition of the secretary of state’s conduct in all future cases — regardless of the legal merit of the “emergency.” Given the majority’s view on the merits, one might conclude that the secretary’s refusal to discharge his ministerial duty in this case is harmless; however, it is error nevertheless.